Exhibit NOTICE OF ANNUAL GENERAL MEETING OF SHAREHOLDERS OF KINGSWAY FINANCIAL SERVICES INC. AND MANAGEMENT INFORMATION CIRCULAR MAY 8th, 2008 Table of Contents Page INVITATION TO SHAREHOLDERS 1 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS 2 MANAGEMENT INFORMATION CIRCULAR 3 GENERAL PROXY INFORMATION 3 Solicitation of Proxies 3 Quorum 3 Voting Shares and Principal Holders Thereof 3 Q&A on Proxy Voting 4 STATEMENT OF CORPORATE GOVERNANCE PRACTICES 7 Reports of Board Committees 7 Report of the Audit Committee 7 Report of the Compensation and Management Resources Committee 9 Report of the Investment Committee 13 Report of the Nominating Committee 14 DIRECTOR COMPENSATION AND ATTENDANCE 15 EXECUTIVE COMPENSATION 18 Summary Compensation Table for Named Executive Officers 18 2007 Stock Option Grants 19 Indebtedness of Directors and Officers 20 Performance Graph 21 Directors' and Officers' Insurance 22 Interests of Insiders and Others in Material Transactions 22 Interest of Certain Persons in Matters to be Acted Upon 22 Normal Course Issuer Bid 22 PARTICULARS OF MATTERS TO BE ACTED UPON 22 Financial Statements 22 Election of Directors 23 Approval of the Appointment of Auditors 32 APPROVAL 32 OTHER MATTERS 32 ADDITIONAL INFORMATION 33 SCHEDULE "A" A1 Corporate Governance Procedures A1 SCHEDULE "B" B1 Mandate of the Board of Directors B1 INVITATION TO SHAREHOLDERS It is my great pleasure to invite you to join our board of directors and the senior management of Kingsway Financial Services Inc. at our next annual general meeting, which convenes at 11:00 a.m. (Toronto time) on May 8, 2008 at the Design Exchange at 234 Bay Street, Toronto, Ontario. I urge you to attend if you can.This occasion is your opportunity to receive a first-hand account of how Kingsway Financial Services Inc. performed over the past 12 months, as well as to hear our plans for the future. Should you have any questions for senior management, the annual meeting is an excellent place to raise them. If you cannot attend in person, I encourage you to exercise the power of your proxy, which is well explained in the accompanying Management Information Circular. I appreciate your participation, and I look forward to seeing you on May 8th in Toronto. Sincerely, W.
